Citation Nr: 0401863	
Decision Date: 01/16/04    Archive Date: 01/28/04	

DOCKET NO.  97-23 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left foot, currently evaluated at 
10 percent.   

2.  Entitlement to an increased evaluation for a scar of the 
left ankle, currently evaluated at 10 percent.   

3.  Entitlement to a compensable evaluation for residuals of 
a shrapnel wound of the back.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
March 1967 to March 1970, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  
A BVA decision dated in October 1998 returned the case to the 
RO for additional development.  During the course of that 
development, a January 2000 rating decision assigned a 
separate 10 percent evaluation for a scar of the left ankle.  
The case was subsequently returned to the Board for further 
appellate review.  

An August 2002 BVA decision affirmed the RO's denial of the 
benefits sought on appeal.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in May 2003, 
the Court granted the Joint Motion to Vacate and Remand 
(Joint Motion) filed in the case and vacated the Board's 
decision.  The case was subsequently returned to the Board.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

As the Board noted in its now vacated decision, the VCAA was 
enacted during the pendency of this appeal and the veteran's 
claim was not adjudicated by the RO under the VCAA.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the failure by the BVA to enforce compliance 
with the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA would seek to provide and which 
evidence the claimant is to provide, is remandable error.  In 
this case, the record contains no document that informs the 
veteran of the information or evidence necessary to 
substantiate a claim, as well as which evidence the VA would 
seek to provide and which evidence the claimant is to 
provide.  The Court has indicated that such specific notice 
is required to comply with the VCAA.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Given the guidance from the 
Court, this procedural error must be addressed prior to final 
appellate review.  

Further preliminary review of the record discloses that the 
Joint Motion noted that two of the veteran's service-
connected disabilities were evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 and 7805.  The Joint Motion 
further noted that the regulations regarding the criteria for 
rating skin disabilities under 38 C.F.R. § 4.118 were 
amended, effective August 30, 2002.  See 67 Fed. Reg. 49590-
49598 (July 31, 2002).  The veteran's disabilities have not 
been considered and evaluated under the amended criteria, and 
it would appear that a further examination of the veteran is 
necessary to do so.

The Joint Motion also specifically requested consideration of 
two other matters.  The Joint Motion observed that the 
veteran's left foot shrapnel wound residuals had been 
evaluated under Diagnostic Code 5284 and the fact that the 
veteran had degenerative arthritis of his left foot.  The 
Joint Motion requested consideration of whether or not the 
veteran was entitled to a separate rating for his 
degenerative arthritis of the left foot.  It is not clear 
whether such an evaluation would constitute pyramiding, 
38 C.F.R. § 4.14, but consideration of this matter has been 
directed by the Court.  The Joint Motion also requested 
consideration of whether or not the fact that the veteran had 
numerous retained metallic fragments in his back and left 
foot entitled him to higher disability ratings.  Since this 
case is being returned to the RO, the RO will have an 
opportunity to address these matters.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to ensure due process, 
and to comply with the Court's Order in this case, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. for 
the following actions:  

1.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in support 
of his claims.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A and any other applicable 
legal precedent.  

2.  The veteran should be afforded an 
appropriate examination of his back and 
left ankle to ascertain the severity and 
manifestations of these service-connected 
disabilities.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and complaints and clinical 
findings should be reported in detail.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  Following that review and 
the examination, the examiner is 
requested to specify whether any of the 
scars of the veteran's back and left 
ankle are unstable, painful on 
examination, or productive of limitation 
of back or ankle function.  Any 
limitation should be described.  The 
examiner is further requested to specify 
the number of scars of the veteran's 
back, the measurements of the scars and 
the combined size of the area of the back 
with scarring, i.e., does it involve a 
combined area in excess of 144 square 
inches.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file, must be made available to the 
examiner for review and the examiner 
should note this in the report. 

3.  The RO should consider the veteran's 
claims for increased evaluations for a 
scar of the left ankle and for residuals 
of shrapnel wounds of the back under the 
old and new criteria for evaluating 
disabilities of the skin that became 
effective on August 30, 2002.  

4.  The RO should consider whether the 
veteran is entitled to a separate rating 
for degenerative arthritis of his left 
foot.  In doing so, the RO should 
consider whether a separate evaluation 
for arthritis would constitute pyramiding 
when assigned in conjunction with an 
evaluation under Diagnostic Code 5284.  
The RO should also consider whether the 
fact that the veteran has numerous 
retained metallic fragments in his back 
and left foot entitles him to higher 
disability ratings.  

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, to ensure due process, and to comply with the 
Court's order in this case, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



